NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LENNIE WILLIAMS,                                No.    17-55183

                Plaintiff-Appellant,            D.C. No. 2:14-cv-07625-JVS

 v.
                                                MEMORANDUM*
COUNTY OF LOS ANGELES
DEPARTMENT OF PUBLIC SOCIAL
SERVICES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Lennie Williams appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising from her

employment. We have jurisdiction under 28 U.S.C. § 1291. We review for an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion a dismissal for failure to comply with Fed. R. Civ. P. 8.

McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion in dismissing Williams’s action

for failure to comply with Rule 8(a)(2) because the allegations in the second

amended complaint were vague, confusing and failed to make connections between

specific allegations and individual defendants. See Fed. R. Civ. P. 8(a)(2)

(pleading must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief”); McHenry, 84 F.3d at 1179-80 (affirming dismissal

under Rule 8, and recognizing that “[p]rolix, confusing complaints . . . impose

unfair burdens on litigants and judges”).

      The district court did not abuse its discretion in dismissing Williams’s

second amended complaint without further leave to amend—and with prejudice as

to defendants Philip Browning, Jon Minato, and Dennis Veals—because Williams

failed to comply with the district court’s orders instructing her to file an amended

complaint comporting with Rule 8 after providing Williams with two opportunities

to amend. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002)

(discussing the five factors for determining whether to dismiss under Fed. R. Civ.

P. 41(b) for failure to comply with a court order); Ferdik v. Bonzelet, 963 F.2d
2                                    17-55183
1258, 1260 (9th Cir. 1992) (although dismissal is a harsh penalty, the district

court’s dismissal should not be disturbed absent “a definite and firm conviction”

that it “committed a clear error of judgment” (citations and internal quotation

marks omitted)).

      AFFIRMED.




                                          3                                   17-55183